170 S.W.3d 429 (2005)
Jack D. HALEY, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64028.
Missouri Court of Appeals, Western District.
March 29, 2005.
Motion for Rehearing and/or Transfer Denied May 31, 2005.
Application for Transfer Denied September 20, 2005.
Jonathan L. Laurans, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before: SMART, P.J., ELLIS and HARDWICK, J.J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2005.

ORDER
PER CURIAM.
Jack Haley, Jr. appeals from the denial of his Rule 29.15 motion, after an evidentiary hearing. Upon review of the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).